Citation Nr: 0505880	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so whether the reopened claim 
should be granted.

2.  Entitlement to service connection for left shoulder 
disability as secondary to service-connected chest scars.

3.  Entitlement to an increased rating for chest scars, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to July 1975.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO).  

In March 2004, a hearing before the undersigned Veterans Law 
Judge was held in Las Vegas, Nevada.  A transcript of this 
hearing is of record.

Initially, the Board notes that the RO incorrectly addressed 
the PTSD issue on a de novo basis, when it should have 
adjudicated whether new and material evidence had been 
presented to reopen this claim.  Although the RO failed to 
inform the veteran that new and material evidence is required 
to reopen this claim, there is no prejudice to the veteran in 
view of the Board's determination herein that reopening of 
the claim is in order.

The issue of entitlement to service connection for left 
shoulder disability as secondary to service-connected chest 
scars is addressed in the remand that follows the order 
section of this decision.




FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied in a 
Board decision of May 1997.

2.  The evidence received since the May 1997 Board decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim seeking service connection for PTSD.

3.  The veteran's service-connected chest scars are tender, 
well-healed, and productive of no functional impairment.

4.  The veteran's service-connected tinea versicolor is 
manifested by periodic itching and scaling; it is not been 
productive constant itching or exudation, extensive lesions, 
marked disfigurement, or nervous or systemic manifestations; 
it involves less than 20 percent of the body and less than 20 
percent of exposed areas; and it has not necessitated 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The criteria for an increased rating for the veteran's 
service-connected chest scars have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (2002); 38 C.F.R. § § 4.1, 4.7, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2004). 



3.  The criteria for an increased rating for the veteran's 
service-connected tinea versicolor have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002); 38 C.F.R. § § 4.1, 4.7, 4.118, Diagnostic 
Codes 7806, 7820 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

With respect to the veteran's claims for increased ratings, 
the record reflects that through a January 2004 letter, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  

Furthermore, under the circumstances of this case, the Board 
is of the opinion that the RO's compliance with the VCAA 
notice provisions subsequent to the initial unfavorable 
decision (in February 2003) is not prejudicial to the 
veteran.  See Pelegrini, supra.  While the notice provided to 
the veteran was not given prior to the first AOJ adjudication 
of the claim, notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After notice was provided, the veteran was 
provided ample time to submit evidence and to attend a 
hearing.  In point of fact, the veteran submitted no 
additional evidence, but did offer testimony before the 
undersigned in March 2004.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.

The record also reflects that all pertinent available medical 
evidence identified by the veteran has been obtained.  In 
addition, the veteran has been afforded VA skin and scars 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such available evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulations.

Moreover, as explained below, the Board has found the 
evidence and information currently of record to be sufficient 
to substantiate the veteran's claim to reopen a previously 
denied claim for service connection for PTSD.  Accordingly, 
no additional development with respect to this matter is 
required to comply with the VCAA or the implementing 
regulations. 

Accordingly, the Board will address the merits of the 
veteran's claims.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104( b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit decision 
in Hodge.

Service connection was denied by a Board decision issued in 
May 1997.  The Board noted, in pertinent part, that there was 
no competent evidence of a diagnosis of PTSD.

The current claim to reopen was received in June 2001.

The evidence received since the May 1997 Board decision 
includes a July 1998 private treatment record, which notes 
the veteran's complaints of nightmares and flashbacks 
associated with his Vietnam service and a diagnosis of PTSD.

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, because this 
evidence is competent evidence of the current presence of 
PTSD due to service stressors, it is so significant that it 
must be considered to fairly consider the merits of the 
veteran's claim.  Accordingly, new and material evidence has 
been presented and reopening of the claim is in order.



Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating is assigned for superficial scars that are 
poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also be 
rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Moreover, scars resulting from second-degree burns, and 
covering an area or areas approximating one square foot, are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2002).

In addition, a noncompensable rating is warranted for 
slightly disfiguring scars of the head, face, or neck.  A 10 
percent evaluation is warranted if the disfigurement is 
moderate.  Severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, warrants a 30 percent evaluation.  Disfiguring 
scars warrant a 50 percent evaluation if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).  A note following 
Diagnostic Code 7800 provides that the 10 percent rating may 
be increased to 30 percent, the 30 percent to 50 percent and 
the 50 percent to 80 percent if in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast, or the like.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted with several unretouched photographs for rating by 
central office.

Furthermore, under Diagnostic Code 7806, eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area warranted a noncompensable rating; 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area warrants a 10 percent 
evaluation; eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement warrants a 30 
percent evaluation; and eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant warrants 
a 50 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the criteria that became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there are visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; ( 5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

Moreover, under the criteria that became effective August 30, 
2002, a 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2004).  A note following this diagnostic code provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  In 
addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118,  Diagnostic Code 7804 (2004).  Notes following 
Diagnostic Codes 7803 and 7804 provide that a superficial 
scar is one not associated with underlying soft tissue 
damage.  

In addition, the revised rating criteria continue to provide 
that other scars may be rated on the basis of limitation of 
function of  the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2004).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent evaluation if they involve an area or areas exceeding 
six square inches (39 sq. cm), a 20 percent evaluation if the 
area or areas exceed 12 square inches (465 sq. cm), a 30 
percent evaluation if the area or areas exceed 72 square 
inches (465 sq. cm), or a 40 percent evaluation if the area 
or areas exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004). 

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Moreover, scars that are superficial, are not productive of 
limitation of motion, and are not on the head, face, or neck 
warrant a 10 percent evaluation if they involve an area or 
areas of 144 square inches (929 sq. cm) or more.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2004).  Notes following 
Diagnostic Code 7802 provide that a superficial scar is one 
not associated with underlying soft tissue damage and that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

Under Diagnostic Code 7820, infections of the skin not listed 
elsewhere (including bacterial, fungal, viral, treponemal and 
parasitic diseases) are to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7820 (2004).

Under the revised version of Diagnostic Code 7806, dermatitis 
or eczema warrants a 60 percent evaluation if it covers more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas are affected, or if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).

The Board notes that the VA General Counsel recently held 
that pursuant to Supreme Court and Federal Circuit precedent, 
when a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the regulation 
identifies the types of claims to which it applies.  If the 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (November 19, 2003).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Chest Scars

Historically, the Board notes that the veteran was attacked 
and robbed during a service, sustaining a knife wound and a 
gunshot wound.  Following service, he was awarded service 
connection for scars of the anterior and posterior chest.

In the case at hand, a May 2001 VA outpatient treatment 
record notes the veteran's complaints of chronic, painful 
scars on the left side of his chest.  The veteran stated that 
it felt like the muscles in his chest were tearing apart.  
Examination revealed a broad, 9-centimeter scar on the left 
chest without redness.  The assessment was chronic 
scars/chronic pain.

The veteran submitted a claim for increased (greater than 10 
percent) rating for chest scars in June 2001.

An October 2001 VA scars examination report notes the 
veteran's complaints that his chest scar was tender and 
painful.  Examination revealed a 20 centimeter by 
1 centimeter, whitish, tender scar over the left anterior 
chest.  The scar was not adherent; there was no ulceration or 
breakdown of the skin.  The scar tissue was slightly 
elevated.  There was no underlying tissue loss, inflammation, 
or keloid formation.  There was no limitation of function 
associated with the scar. 

A May 2003 VA scars examination report notes the veteran's 
complaints of tenderness, tingling, and a pulling sensation 
in the area of his chest scar.  Upon examination, a linear 
scar was noted on the left pectoral area.  The scar measured 
14 centimeters long by 1 centimeter wide.  The scar was 
mildly tender, atrophic, darkened, and scaly.  The scar was 
stable, and there was no adherence to underlying tissue.  The 
scar was slightly deep, with some degree of underlying tissue 
loss.  The area involving the underlying tissue was 1 
centimeter wide by 4 inches long.  There was no inflammation, 
edema, or keloid formation.  The scar was both hypo- and 
hyper-pigmented at various areas.  The scar was quite mobile, 
and nonadherent.  The diagnosis was well-healed scar of the 
chest.

During a March 2004 travel Board hearing, the veteran 
testified that his chest scar was tender and painful.  

In the case at hand, the veteran's service-connected chest 
scars are currently rated as 10 percent disabling under 
Diagnostic Code 7802, the maximum rating under both the 
former and revised versions of that Code.  

The Board has considered other diagnostic codes for possible 
application.  However, Diagnostic Codes 7803 and 7804, 
respectively, provide for a maximum rating of 10 percent.

Diagnostic Code 7800 pertains to scars of the head, face, or 
neck; thus, it is not for applications in this case.

Under both the former and revised versions of Diagnostic Code 
7805, scars are evaluated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  Medical evidence 
has not shown any functional limitation associated with the 
scar.  Specifically, the October 2001 VA examiner noted that 
there was no limitation of function.  The May 2003 VA 
examiner noted that the scar was well healed, quite mobile 
and nonadherent.  In the absence of greater severity of the 
veteran's chest scar, the 10 percent rating currently 
assigned is entirely appropriate and fully comports with the 
applicable schedular criteria.  

Accordingly, because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim for an increased rating for chest scars 
must be denied.  38 C.F.R. § 4.3 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Tinea Versicolor

Historically, the Board notes that the veteran was seen with 
complaints of a skin rash during service.  Following 
discharge, the veteran was awarded service connection for 
tinea versicolor.  (Parenthetically, the Board notes that by 
rating decision dated in August 1994, the veteran was denied 
service connection for dermatophytosis, to include as due to 
Agent Orange.)

The veteran submitted a claim for increased (compensable) 
rating for tinea versicolor in June 2001.

An October 2001 VA skin examination report notes the 
veteran's complaints of a skin disability that comes and 
goes.  Currently, he complained of itching on his face.  He 
denied any other systemic or nervous manifestations.  He 
reported that he last received treatment several years 
earlier, when he was given some sort of medicated shampoo.  
Examination revealed blotchy discoloration over the entire 
face.  There was no ulceration, exfoliation, or crusting.  
The diagnosis was tinea versicolor, which does appear 
somewhat disfiguring.  Photographs were taken and associated 
with the claims files.

By rating decision dated in February 2003, the RO granted an 
increased, 10 percent rating for tinea versicolor, effective 
June 2001.  Thereafter, the veteran continued his appeal.

A May 2003 VA skin examination report notes the veteran's 
complaints of an itching skin disability.  The veteran denied 
any current treatment or medication for his skin disability.  
Examination revealed mild hypopigmented patches involving 
approximately 2 percent of the upper chest, which is 1 
percent of the overall body surface area.  No scarring, acne, 
or hair loss was noted.  The diagnosis was hypopigmentation 
consistent with tinea versicolor versus vitiligo. 

The veteran testified during a March 2004 travel Board 
hearing that he suffered from skin discoloration that comes 
and goes.  When at its worst, it covered his face, back "and 
everywhere."  He described the skin disability, when 
present, as itchy and scaly.  He denied any associated 
ulceration.  The veteran indicated that he did not recall 
receiving any recent treatment for his skin disability, but 
did try to apply lots of lotion to his skin.

In the case at hand, the veteran's service-connected tinea 
versicolor is currently rated as 10 percent disabling under 
Diagnostic Code 7806.  With respect to the former criteria, 
the evidence shows no nervous or systemic manifestations of 
the disability and that the disability has not been 
productive of ulceration.  Extensive lesions have not been 
found.  There has been no exudation.  While the veteran 
complained of itching during the October 2001 and May 2003 VA 
examinations, he indicated that his skin disability and the 
associated itching would come and go.  While the October 2001 
VA examiner described the veteran's skin disability as 
"somewhat" disfiguring, this is far less than the marked 
disfigurement required for an increased rating.  In sum, the 
evidence does not more nearly approximate the criteria for an 
increased rating under the former rating criteria.

With respect to the revised rating criteria, the Board notes 
that the medical evidence demonstrates that the total area of 
involvement is far less than the 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed areas required 
for a higher rating.  In particular, the May 2003 examiner 
noted that the veteran's service-connected skin disability 
encompassed 2 percent of his chest, which was 1 percent of 
his entire body.  In addition, the record demonstrates that 
the veteran has not undergone systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  The 
veteran has indicated that he has not received treatment in 
several years, and was treating himself with over-the-counter 
lotion.  

The Board notes that the veteran's service-connected skin 
disability has not been manifested by any scarring 
whatsoever; dermatitis is the predominant disability.  
Therefore, Codes 7800, 7801, 7802, 7803, 7804 and 7805 are 
not for application in this case.

Accordingly, because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim for an increased rating for tinea 
versicolor must be denied.  38 C.F.R. § 4.3 (2004); Gilbert, 
supra. 


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for PTSD is granted.

Entitlement to an increased rating for chest scars is denied.

Entitlement to an increased rating for tinea versicolor is 
denied.


REMAND

The liberalizing provisions of the VCAA and the regulations 
implementing it are applicable to the remaining issues on 
appeal.  

With respect to the issue of service connection for left 
shoulder disability as secondary to service-connected chest 
scars, there is nothing in the record that satisfies the 
notification requirements of the VCAA.  

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his remaining claims.

With regard to the issue of entitlement to service connection 
for left shoulder disability as secondary to service-
connected chest scars, the Board notes that VA examination is 
necessary when there is (a) competent evidence of current 
disability or persistent or recurrent symptoms of disability; 
(b) lay or medical evidence indicating that the disability or 
symptoms may be related to service; and (c) the record does 
not contain sufficient medical evidence to decide the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  In this case, the 
veteran has complained of pain and limitation of motion in 
his left shoulder.  The Board notes that the veteran has not 
undergone a VA medical examination specifically for the 
purpose of obtaining a medical opinion as to the etiology of 
any current left shoulder disability.

With regard to the veteran's reopened claim for service 
connection for PTSD, the Board notes that the veteran's 
service personnel records do not indicate any awards or 
decorations denoting participation in combat.  The veteran's 
military occupational specialty was rifleman.  His foreign 
service included service in Vietnam.  The veteran has 
described stressful events in service, to include: coming 
under rocket attacks and sniper fire; and witnessing an 
entire squad of marines killed while responding to an alert 
at the I-Corps Bridge in Da Nang in 1970. 

The Board notes that the Personnel Management Support Branch 
of the Department of the Navy was contacted to research the 
veteran's alleged service stressors.  By letter dated in 
August 2002, the assistant head of the records correspondence 
section stated that they were unable to verify the death of a 
squad of Marines without knowing the specific unit, down to 
the company level, to which the veteran was attached.  
However, he also stated, "The other information concerning 
the unit to which [the veteran] was attached should be 
contained in the command chronologies submitted by his unit.  
These records should be requested from the Marine Corps 
Historical Center ...."  The Board finds that an attempt 
should be made in this regard; before this, however, the RO 
should request a comprehensive statement from the veteran 
containing as much detail as possible regarding each of the 
alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  With regard to the veteran's claim 
for service connection for left shoulder 
disability as secondary to service-
connected chest scars, the RO should send 
the veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.

2.  The RO should request the veteran to 
provide as much detailed information as 
possible concerning the circumstances of 
his alleged stressors, to include the 
approximate dates, places, and 
identifying information concerning any 
other individuals involved in the events, 
including their full names, rank, units 
of assignment, and any other identifying 
detail.  

3.  Thereafter, the RO should forward the 
pertinent stressor information of record 
(including copies of the veteran's 
service personnel records and a listing 
of alleged stressors) to the Marine Corps 
Historical Center, History and Museum 
Division, Building 58, Washington Navy 
Yard, Washington, D.C. 20374-0580, and 
request that that organization provide 
any additional information that might 
corroborate the veteran's alleged 
stressors, including the command 
chronologies submitted by the veteran's 
unit.

4.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA 
psychiatric examination to determine if 
the veteran has PTSD due to a service 
stressor or stressors.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner. 

The examination and the report thereof 
should be in accordance with DSM-IV.  
Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should identify 
all currently present acquired 
psychiatric disorders.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.

5.  The RO should arrange for the veteran 
to undergo an examination by a physician 
with appropriate expertise to determine 
the etiology of any currently present 
left shoulder disability.  The claims 
files must be made available to and 
reviewed by the examiner.

Based upon the examination results and 
review of the claims folders, the 
examiner should provide an opinion as to 
whether the veteran currently has a left 
shoulder disability.  With respect to any 
such disability currently diagnosed, the 
examiner should provide opinions with 
respect to the following:

(a)  Is it as least as likely as not that 
the disorder is related to the veteran's 
military service?

(b)  Is it at least as likely as not that 
the disorder was caused or chronically 
worsened by the veteran's service-
connected chest scars?

The rationale for all opinions expressed 
should also be provided. 

6.  The RO should then adjudicate the 
claim for service connection for left 
shoulder disability as secondary to 
service-connected chest scars and the 
reopened claim for service connection for 
PTSD based on a de novo review of all 
pertinent evidence and without regard to 
any prior decisions on this claims.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


